DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 9-11, 14-16, 17, 18-23, 24-26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (US 2018/0191422) hereinafter Xia in view of Choi et al (US 2020/0304253) hereinafter Choi.
Regarding claim 1, Xia discloses a method of wireless communication performed by a user equipment (UE) (see Abstract, Figure 5, [0030] wherein the Abstract illustrates that the motion sensor information may be generated by any sensor that detects a movement of the UE, such as a gyroscope, an accelerometer, a magnetometer, a global positioning system (GPS) sensor, a global navigation satellite system (GNSS) sensor, or any other device that detects a change in position/orientation of the UE.), comprising: detecting that a trigger condition is satisfied based at least in part on a motion sensor signal of the UE (see Abstract, [0030] illustrates that the motion sensor information may be generated by any sensor that detects a movement of the UE, such as a gyroscope, an accelerometer, a magnetometer, a global positioning 
determine whether the current beam direction needs to be adjusted.  Beam-tracking techniques may offer relatively good performance when UEs are moving at relatively slow rates of speed and/or the condition of the air interface is relatively static.  However, when UEs are moving/rotating at high rates of speed or the condition of the air interface is changing rapidly, beam-tracking may be u, or a receiver of the synchronization signal transmitted by another UE used for the sidelink beam management (see [0034], [0040] depict embodiment beam management techniques between a mobile UE 220 and a stationary base station 210, it should be appreciated that other embodiment beam management techniques may occur between two mobile devices (e.g., between a mobile UE and a mobile base station, between a mobile UE and a mobile relay station, between two mobile UEs, etc.), and that motion sensor information may be generated by motion sensors on both mobile devices as well as exchanged between the respective mobile devices and/or a location server.  Xia fails to explicitly disclose to use the sidelink beam management by the UE.
	Choi discloses a transmitter of a synchronization signal used for the sidelink beam management (see [0133], [0134]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit synchronization signal used for the sidelink beam management as taught by Choi into the teachings of Xia in order to improve communication performance between 
	Regarding claim 2, Xia discloses wherein the trigger condition is based at least in part on a threshold relating to at least one of: an orientation of the UE, or a 
position of the UE, a speed of the UE ( see [0030], [0045]).
Regarding claim 3, Xia discloses triggering or transmitting the update to the 
parameter for the sidelink beam management further comprises transmitting 
location information to a base station to trigger the update to the parameter for the sidelink beam management (see [0037], [0040]).
Regarding claim 6, Xia discloses wherein the update to the parameter is transmitted using at least one of a media access control (MAC) control element (CE) or a radio resource control (RRC) reconfiguration message (see [0048]).
Regarding claim 7, Choi discloses wherein the parameter relates to at least one of: a periodicity of the sidelink beam management, a number of beams used in the 
sidelink beam management, a number of antenna panels used in the sidelink beam 
management, a number of antenna arrays used in the sidelink beam management, or a transmission parameter for the sidelink beam management (see Abstract, [0070]).
	Regarding claim 8, Choi discloses wherein the sidelink beam management is performed to determine a spatial parameter for sidelink beam communication between the UE and the other UE (see [0108]).
Claim 9 is similar to claim 1, Xia also discloses a base station (see Abstract, [0005]).  Therefore; claim 9 is rejected under a similar rationale.

Regarding claim 11, wherein detecting that the trigger condition is satisfied is based at least in part on location information, received from the UE, that is determined based at least in part on the motion sensor signal (see Abstract, [0030]).
Claims 14-16 are similar to claims 4-7.  Therefore; claims 12-16 are rejected under a similar rationale.
Claim 17 is similar to claim 1, Xia also discloses user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors (see Figure 12, [0068]).
Claims 18-23 are similar to claims 2-8.  Therefore; claims 18-23 are rejected under a similar rationale.
Claim 24 is similar to claim 9.  Therefore; claim 24 is rejected under a similar rationale.
Claims 25-26, 29-30 are similar to claims 10-11, 14-16.  Therefore; claims 25-26, 29-30 are rejected under a similar rationale.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 4-5, 12-13, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (US 2018/0191422) hereinafter Xia in view of Choi et al (US 2020/0304253) hereinafter Choi as applied to claim 1 above, and further in view of Li et al (US 2020/0358515) hereinafter Li.
Regarding claim 4, Xia and Choi fail to disclose wherein the trigger condition is satisfied based at least in part on a change in a quasi-colocation state of an access link between the UE and a base station (see [0115]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change quasi-colocation state of an access link between the UE and a base station 
Li discloses  wherein the trigger condition is satisfied based at least in part on a change in a quasi-colocation state of an access link between the UE and a base station as taught by Li into the teachings of Xia and Choi in order to perform receive beam tracking using motion sensing information in a cellular communication system.
Regarding claim 5, Choi discloses wherein triggering or transmitting an update to a parameter for sidelink beam management based at least in part on the trigger condition being satisfied further comprises transmitting the update to the parameter to 
Claims 12-13 are similar to claims 4-5.  Therefore; claims 12-13 are rejected under a similar rationale.
Claims 27-28 are similar to claims 12-13.  Therefore; claims 27-28 are rejected under a similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shi et al (US 2020/0322812) disclose a method and apparatus for adjusting a reception beam.
Cezanne et al (US 2018/0278319) disclose a techniques for beam discovery and beamforming in wireless communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
March 8, 2021